Name: Council Regulation (EC) NoÃ 1100/2009 of 17Ã November 2009 implementing Article 7(2) of Regulation (EC) NoÃ 423/2007 concerning restrictive measures against Iran and repealing Decision 2008/475/EC
 Type: Regulation
 Subject Matter: international security;  civil law;  international affairs;  Asia and Oceania
 Date Published: nan

 18.11.2009 EN Official Journal of the European Union L 303/31 COUNCIL REGULATION (EC) No 1100/2009 of 17 November 2009 implementing Article 7(2) of Regulation (EC) No 423/2007 concerning restrictive measures against Iran and repealing Decision 2008/475/EC THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 423/2007 (1), and in particular Article 15(2) thereof, Whereas: (1) On 19 April 2007, the Council adopted Regulation (EC) No 423/2007 concerning restrictive measures against Iran. Article 15(2) of that Regulation provides that the Council shall establish, review and amend the list of persons, entities and bodies referred to in Article 7(2) of that Regulation. (2) On 23 June 2008, the Council established the list of persons, entities and bodies, as set out in Annex V, to which Article 7(2) of Regulation (EC) No 423/2007 applies. In accordance with Article 15(3) of that Regulation, the Council stated individual and specific reasons for decisions taken pursuant to Article 15(2) and made them known to the persons, entities and bodies concerned. (3) In accordance with Article 15(2) of Regulation (EC) No 423/2007, the Council has carried out a complete review of the list of persons, entities and bodies referred to in Article 7(2) of that Regulation. When doing so it took account of observations submitted to the Council by those concerned. (4) The Council has concluded that the persons, entities and bodies listed in Annex V to Regulation (EC) No 423/2007 should continue to be subject to the specific restrictive measures provided for therein. (5) The list of persons and entities should be amended in order to take account of changes in the Government and the administration in Iran, as well as in the situation of the individuals and entities concerned. (6) The list of the persons, entities and bodies referred to in Article 7(2) of Regulation (EC) No 423/2007 should therefore be updated accordingly. (7) This Regulation supersedes Council Decision 2008/475/EC of 23 June 2008 implementing Article 7(2) of Regulation (EC) No 423/2007 concerning restrictive measures against Iran (2). That Decision should therefore be repealed, HAS ADOPTED THIS REGULATION: Article 1 Annex V to Regulation (EC) No 423/2007 shall be replaced by the text set out in the Annex to this Regulation. Article 2 Decision 2008/475/EC is hereby repealed. Article 3 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 November 2009. For the Council The President C. BILDT (1) OJ L 103, 20.4.2007, p. 1. (2) OJ L 163, 24.6.2008, p. 29. ANNEX ANNEX V List of persons, entities and bodies referred to in Article 7(2) A. Natural persons Name Identifying information Reasons Date of listing 1. Reza AGHAZADEH DoB: 15/03/1949 Passport number: S4409483 valid 26/04/2000  27/04/2010 Issued: Tehran, Diplomatic passport number: D9001950, issued on 22/01/2008 valid until 21/01/2013, Place of birth: Khoy Former Head of the Atomic Energy Organisation of Iran (AEOI). The AEOI oversees Iran's nuclear programme and is designated under UNSCR 1737 (2006). 24.4.2007 2. IRGC Brigadier-General Javad DARVISH-VAND MODAFL Deputy for Inspection. Responsible for all MODAFL facilities and installations 24.6.2008 3. IRGC Brigadier-General Seyyed Mahdi FARAHI Managing Director of the Defence Industries Organisation (DIO) which is designated under UNSCR 1737 (2006) 24.6.2008 4. Dr Hoseyn (Hossein) FAQIHIAN Address of NFPC: AEOI-NFPD, P.O.Box: 11365-8486, Tehran / Iran Deputy and Director-General of the Nuclear Fuel Production and Procurement Company (NFPC), part of the AEOI. The AEOI oversees Iran's nuclear programme and is designated under UNSCR 1737 (2006). The NFPC involved in enrichment-related activities that Iran is required by the IAEA Board and Security Council to suspend. 24.4.2007 5. Engineer Mojtaba HAERI MODAFL Deputy for Industry. Supervisory role over AIO and DIO 24.6.2008 6. IRGC Brigadier-General Ali HOSEYNITASH Head of the General Department of the Supreme National Security Council and involved in formulating policy on the nuclear issue 24.6.2008 7. Mohammad Ali JAFARI, IRGC Holds a command post at the IRGC 24.6.2008 8. Mahmood JANNATIAN DoB 21/04/1946, passport number: T12838903 Deputy Head of the Atomic Energy Organisation of Iran 24.6.2008 9. Said Esmail KHALILIPOUR (a.k.a.: LANGROUDI) DoB: 24/11/1945, PoB: Langroud Deputy Head of AEOI. The AEOI oversees Iran's nuclear programme and is designated under UNSCR 1737 (2006). 24.4.2007 10. Ali Reza KHANCHI Address of NRC: AEOI-NRC P.O.Box: 11365-8486 Tehran/ Iran; Fax: (+9821) 8021412 Head of AEOI's Tehran Nuclear Research Centre. The IAEA is continuing to seek clarification from Iran about plutonium separation experiments carried out at the TNRC, including about the presence of HEU particles in environmental samples taken at the Karaj Waste Storage Facility where containers used to store depleted uranium targets used in those experiments are located. The AEOI oversees Iran's nuclear programme and is designated under UNSCR 1737 (2006). 24.4.2007 11. Ebrahim MAHMUDZADEH Managing Director of Iran Electronic Industries 24.6.2008 12. Brigadier-General Beik MOHAMMADLU MODAFL Deputy for Supplies and Logistics 24.6.2008 13. Anis NACCACHE Administrator of Barzagani Tejarat Tavanmad Saccal companies; his company has attempted to procure sensitive goods for entities designated under Resolution 1737 (2006) 24.6.2008 14. Brigadier-General Mohammad NADERI Head of Aerospace Industries Organisation (AIO), AIO has taken part in sensitive Iranian programmes 24.6.2008 15. IRGC Brigadier-General Mostafa Mohammad NAJJAR Minister for the Interior and former Minister of MODAFL, responsible for all military programmes, including ballistic missiles programmes. 24.6.2008 16. Dr Javad RAHIQI (RAHIGHI) DoB: 21/04/1954, DoB according to old Iranian calendar: 1/05/1954, PoB: Mashad Head of the Neutron Physics Group of the AEOI. AEOI oversees Iran's nuclear programme and is designated under UNSCR 1737 (2006). 24.4.2007 17. Ali Akbar SALEHI Head of the Atomic Energy Organisation of Iran (AEOI). The AEOI oversees Iran's nuclear programme and is designated under UNSCR 1737 (2006). 17.11.2009 18. Rear Admiral Mohammad SHAFI'I RUDSARI MODAFL Deputy for Coordination 24.6.2008 19. IRGC Brigadier-General Ali SHAMSHIRI MODAFL Deputy for Counter-Intelligence, responsible for security of MODAFL personnel and Installations 24.6.2008 20. Abdollah SOLAT SANA Managing Director of the Uranium Conversion Facility (UCF) in Esfahan. This is the facility that produces the feed material (UF6) for the enrichment facilities at Natanz. On 27 August 2006, Solat Sana received a special award from President Ahmadinejad for his role 24.4.2007 21. IRGC Brigadier-General Ahmad VAHIDI Minister of the MODAFL and former Deputy Head of MODAFL 24.6.2008 B. Legal persons, entities and bodies Name Identifying information Reasons Date of listing 1. Aerospace Industries Organisation, AIO AIO, 28 Shian 5, Lavizan, Tehran AIO oversees Iran's production of missiles, including Shahid Hemmat Industrial Group, Shahid Bagheri Industrial Group and Fajr Industrial Group, which were all designated under UNSCR 1737 (2006). The head of AIO and two other senior officials were also designated under UNSCR 1737 (2006) 24.4.2007 2. Armament Industries Pasdaran Av., PO Box 19585/ 777, Tehran A subsidiary of the DIO (Defence Industries Organisation) 24.4.2007 3. Armed Forces Geographical Organisation Assessed to provide geospatial data for the Ballistic Missile programme 24.6.2008 4. Bank Melli, Bank Melli Iran (including all branches) and subsidiaries: Ferdowsi Avenue, PO Box 11365-171, Tehran Providing or attempting to provide financial support for companies which are involved in or procure goods for Iran's nuclear and missile programmes (AIO, SHIG, SBIG, AEOI, Novin Energy Company, Mesbah Energy Company, Kalaye Electric Company and DIO). Bank Melli serves as a facilitator for Iran's sensitive activities. It has facilitated numerous purchases of sensitive materials for Iran's nuclear and missile programmes. It has provided a range of financial services on behalf of entities linked to Iran's nuclear and missile industries, including opening letters of credit and maintaining accounts. Many of the above companies have been designated by UNSCRs 1737 (2006) and 1747 (2007). Bank Melli continues in this role, by engaging in a pattern of conduct which supports and facilitates Iran's sensitive activities. Using its banking relationships, it continues to provide support for, and financial services to, UN and EU listed entities in relation to such activities. It also acts on behalf of, and at the direction of such entities, including Bank Sepah, often operating through their subsidiaries and associates. 24.6.2008 (a) Melli Bank plc London Wall, 11th floor, London EC2Y 5EA, United Kingdom (b) Bank Melli Iran Zao Number 9/1, Ulitsa Mashkova, Moscow, 130064, Russia 5. Defence Technology and Science Research Centre (DTSRC)  also known as the Educational Research Institute/Moassese Amozeh Va Tahgiaghati (ERI/MAVT Co.) Pasdaran Av., PO Box 19585/777, Tehran Responsible for R&D. A subsidiary of the DIO. The DTSRC handles much of the procurement for the DIO 24.4.2007 6. Iran Electronic Industries P. O. Box 18575-365, Tehran, Iran Wholly-owned subsidiary of MODAFL (and therefore a sister-organisation to AIO, AvIO and DIO). Its role is to manufacture electronic components for Iranian weapons systems 24.6.2008 7. IRGC Air Force Operates Iran's inventory of short and medium range ballistic missiles. The head of the IRGC air force was designated by UNSCR 1737 (2006) 24.6.2008 8. Khatem-ol Anbiya Construction Organisation Number 221, North Falamak-Zarafshan Intersection, 4th Phase, Shahkrak-E-Ghods, Tehran 14678, Iran IRGC-owned group of companies. Uses IRGC engineering resources for construction acting as prime contractor on major projects including tunnelling, assessed to support the Iranian ballistic missile and nuclear programmes 24.6.2008 9. Malek Ashtar University Linked to the Ministry of Defence, set up a missiles training course in 2003, in close collaboration with the AIO 24.6.2008 10. Marine Industries Pasdaran Av., PO Box 19585/ 777, Tehran A subsidiary of the DIO 24.4.2007 11. Mechanic Industries Group Took part in the production of components for the ballistics programme 24.6.2008 12. Ministry of Defence and Armed Forces Logistics (MODAFL) West side of Dabestan Street, Abbas Abad District, Tehran Responsible for Iran's defence research, development and manufacturing programmes, including support to missile and nuclear programmes 24.6.2008 13. Ministry of Defence Logistics Export (MODLEX) P. O. Box 16315-189, Tehran, Iran It is the export arm of MODAFL, and the agency used for exporting finished weapons in state-to-state transactions. Under UNSCR 1747 (2007) MODLEX should not be trading. 24.6.2008 14. 3M Mizan Machinery Manufacturing Front company for the AIO, taking part in ballistics procurement 24.6.2008 15. Nuclear Fuel Production and Procurement Company (NFPC) AEOI-NFPD, P.O.Box: 11365-8486, Tehran / Iran Nuclear Fuel Production Division (NFPD) of AEOI is research and development in the field of nuclear fuel cycle including: uranium exploration, mining, milling, conversion and nuclear waste management. The NFPC is the successor to the NFPD, the subsidiary company under the AEOI that runs research and development in the nuclear fuel cycle including conversion and enrichment 24.4.2007 16. Parchin Chemical Industries Worked on propulsion techniques for the Iranian ballistics programme 24.6.2008 17. Special Industries Group Pasdaran Av., PO Box 19585/777, Tehran A subsidiary of the DIO. 24.4.2007 18. State Purchasing Organisation (SPO) The SPO appears to facilitate the import of whole weapons. It appears to be a subsidiary of MODAFL 24.6.2008